Citation Nr: 0724195	
Decision Date: 08/06/07    Archive Date: 08/20/07

DOCKET NO.  04-00 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a rating in excess of 20 percent prior to 
September 13, 2005, and in excess of 30 percent after 
November 1, 2006, for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to June 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2003 and June 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico.

In March 2003, the RO held that a disability rating of 20 
percent was warranted for the veteran's service-connected 
right knee disability.  Following a September 2005 total 
right knee replacement, in January 2006, the RO held that a 
30 percent disability rating was warranted, effective 
November 1, 2006, for the veteran's right knee disability.  A 
100 percent rating was assigned from September 2005 to 
October 31, 2006.

In April 2007, the veteran presented testimony before the 
undersigned Veterans' Law Judge during a hearing at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that unfortunately additional evidentiary 
development is warranted.  The veteran alleges entitlement to 
a disability rating in excess of 20 percent prior to 
September 13, 2005, and in excess of 30 percent after 
November 1, 2006, for a right knee disability.

In March 2003, the RO a 20 percent disability rating was 
assigned under Diagnostic Code 5257 for moderate instability.  

On September 13, 2005, the veteran underwent a total right 
knee replacement.  Diagnostic Code 5055 provides the rating 
criteria for the prosthetic replacement of a knee joint.  
Prosthetic replacement of a knee joint, for one year 
following implantation of the prosthesis warrants a 
100 percent rating.  With chronic residuals consisting of 
severe painful motion or weakness in the affected extremity, 
a 60 percent evaluation will be assigned.  With intermediate 
degrees of residual weakness, pain or limitation of motion, 
the knee replacement is rated by analogy to 38 C.F.R. Part 4, 
Diagnostic Codes 5256, 5261, or 5262. 38 C.F.R. § 4.71, 
Diagnostic Code 5055 (2006).  The minimum rating assigned 
will be 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  
Accordingly, a 100 percent rating was awarded as of September 
13, 2005.  On November 1, 2006, a 30 percent disability 
rating was instituted.

With respect to the VA's duty to assist, under the VCAA, the 
VA has a duty to secure an examination or opinion if the 
evidence of record contains competent evidence that the 
claimant has a current disability; and indicates that the 
disability may be associated with service, but does not 
contain sufficient medical evidence to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  The last VA examination of 
record, with regard to the veteran's right, was afforded in 
October 2002.  Since his September 2005 total right knee 
arthroplasty, the veteran has been quite symptomatic and 
required several additional surgical procedures.  The veteran 
underwent procedures in September 2006, November 2006, 
December 2006, and January 2007.  In March 2007, his private 
treatment provider indicated that the since the arthroplasty 
the veteran's knee has had to removed twice; he has undergone 
placement of an antibiotic spacer; and is on long term 
antibiotics.  In light of this evidence, the veteran should 
be afforded an additional VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected right 
knee disability.  The claims folder must 
be provided to the examiner.  Any 
indicated studies should be performed.  
The examiner should assess the extent of 
the residuals the veteran is experiencing 
from his total knee replacement.  The 
examiner should undertake range of motion 
studies for the right knee, noting the 
exact measurements for flexion and 
extension, specifically identifying any 
excursion of motion accompanied by pain.  
The extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees of 
limitation of motion.  The examiner should 
provide an opinion concerning the degree 
of severity of any instability or 
subluxation of the right knee.  The 
examiner should also determine if the knee 
locks and if so the frequency of the 
locking.  

2.  Then, the RO should readjudicate the 
issues on appeal in light of all pertinent 
evidence and legal authority.  The RO 
should specifically consider whether 
separate ratings are warranted for 
limitation of flexion of the right knee, 
limitation of extension of the right knee 
and recurrent subluxation or lateral 
instability of the right knee, prior to 
September 13, 2005.  The RO should also 
consider whether the veteran is entitled 
to a 100 percent evaluation for 
convalescence in accordance with 38 C.F.R. 
§ 4.30, for any of his surgeries after 
November 1, 2006.  If the benefits sought 
on appeal remain denied, the RO should 
issue to the veteran and her 
representative a Supplemental Statement of 
the Case and afford them the appropriate 
opportunity for response thereto.  The 
case should then be returned to the Board, 
if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



